Citation Nr: 1117562	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-31 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a September 18, 2006 decision of the Board of Veterans' Appeals (Board) that denied service connection for PTSD should be revised or reversed on the basis of clear and unmistakable error (CUE) or reconsideration.

2.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This case initially came before the Board on appeal from a June 2000 rating decision of the RO.

In November 2000, the Veteran requested a hearing at the Board, but subsequently withdrew his request.  

In a September 2006 decision, the Board denied the Veteran's original claim of service connection for PTSD.

In October 2006, the Veteran filed a Motion with Board claiming CUE in the September 2006 decision that denied service connection for PTSD.

In a January 2008, the Board promulgated a decision dismissing the Motion.

The Veteran thereupon appealed the January 2008 decision to the Court of Appeals for Veterans Claims (Court).  

In April 2010, the Court issued a Memorandum Decision vacating both the September 2006 and the January 2008 decisions of the Board and remanding the underlying claim to the Board for de novo consideration of the original claim of service connection, to include undertaking additional development as indicated.  

The Veteran's original claim of service connection for PTSD is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Because the April 2010 Memorandum Decision of the Court vacated the September 2006 decision of the Board denying the Veteran's original claim of service connection for PTSD, as well as the subsequent January 2008 decision denying  his Motion claiming CUE in the September 2006 decision, the Board must undertake de novo review of the claim as decided by the June 2002 decision of the RO.  



CONCLUSION OF LAW

The Board has no jurisdiction to reconsider the September 2006 decision of the Board or to adjudicate the merits of a Motion for revision of the September 2006 decision on the basis of CUE. 38 U.S.C.A. §§ 7103, 7111 (West 2002); 38 C.F.R. §§ 20.1000, 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's Memorandum Decision in April 2010 in vacating the Board's September 2006 decision that denied the Veteran's original claim of service connection for PTSD has rendered the January 2008 decision that denied his Motion requesting revision of the September 2006 decision on the basis of CUE or any pending request for reconsideration null and void.

This essentially eliminates any basis for the Veteran to request revision on the basis of CUE or to seek reconsideration of the September 2006 decision at this time.  

Accordingly, to this extent, the Board does not have jurisdiction to adjudicate the merits of any matter as presented for disposition prior to this time.  




ORDER

Any Motion for reconsideration or revision of the September 2006 decision of the Board denying the claim of service connection for PTSD on the basis of CUE is dismissed due to the lack of jurisdiction.   


REMAND

In August 2003, the Board remanded the matter, in part, to schedule the Veteran for a VA examination.

The record shows that the Veteran was incarcerated for a period of time and that he was not provided an examination either by VA or on a fee-basis.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the Veteran may not currently be incarcerated, there now may be no obstacle in arranging for a VA examination to comply with the Board's earlier directive.

The record currently does not reflect any treatment for psychiatric symptoms since 2005.  Therefore, the RO should take all indicated action to ask the 
Veteran to identify any healthcare providers who have treated him for his claimed psychiatric disorder since service.  

38 C.F.R. § 3.304(f)(3) was revised to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity .  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010).

As the present appeal is based on a claim received prior to July 12, 2010 and has not been decided by the Board as of that date, the amendment must be addressed in this case.  

Accordingly, the case is REMANDED  to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment received for his claimed PTSD since September 2005.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request that legible copies of all pertinent clinical records that have not been previously obtained, be provided and incorporated into the claims file.  

The letter also should notify the Veteran to submit any pertinent medical evidence or treatment records in support of his claim of service connection for PTSD.  

2.  Thereafter, the RO should take all indicated action in order to afford the Veteran with an opportunity to be examined for VA purposes to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

The examiner should elicit a full history, to include identifying the Veteran's all events or stressors and symptoms due to the claimed PTSD.  

All indicated tests and evaluations deemed necessary should be performed to fully assist the Veteran.  

The VA examiner in this regard should specifically state whether a diagnosis of PTSD under DSM IV criteria can be established.  If PTSD is diagnosed, the examiner must identify the specific in-service stressor(s) that support the diagnosis.  If PTSD is not diagnosed, the examiner should explain his reasons for this determination.

If another innocently acquired psychiatric disorder is diagnosed, the examiner should provide an opinion as to whether that current psychiatric disability at least as likely as not had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service.  The examiner should provide a complete rationale for each opinion rendered.

If  obtaining a VA examination or suitable alternative is deemed not to be feasible in this case, the RO must formally certify all indicated action had been undertaken to carry out the requested development.  

3.  Thereafter, after completing all indicated development to the extent possible, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


